Title: From Thomas Jefferson to James Taylor, Jr., 18 June 1803
From: Jefferson, Thomas
To: Taylor, James, Jr.


          
            Sir
            Washington June 18. 1803.
          
          Not having recieved an account of the cyder recieved the last winter, I have guessed at it’s amount, and included it in the inclosed check on the bank at Norfolk for seven hundred and sixty six dollars, meant to pay for the two pipes of wine recieved in March, and to cover the cyder also. the small variation which may be between this conjectural and the real sum may be settled either now on your information or in the next wine account. Accept my respects & best wishes.
          
            Th: Jefferson
          
        